Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 22, 2020.




                                      In The

                       Fourteenth Court of Appeals

                              NO. 14-19-00807-CV


     JOHN WASHINGTON, KAREN CLARK, MATTHEW ROACH,
   KIMBERLY GATES, AND TUV RHEINLAND AIA SERVICES, LLC,
                        Appellants

                                        V.

                 ONECIS INSURANCE COMPANY, Appellee

                   On Appeal from the 234th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-60173


                          MEMORANDUM OPINION

      This is an interlocutory appeal from a temporary injunction signed
September 18, 2019. On September 3, 2020, appellants filed a motion to dismiss
the appeal. See Tex. R. App. P. 42.1. The motion is granted.
      We dismiss the appeal.

                                  PER CURIAM

Panel consists of Justices Wise, Bourliot, and Spain.




                                         2